DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                    ERIC MICHAEL SEDORE,

                            Appellant,

                                v.

                       STATE OF FLORIDA,

                             Appellee.


                          No. 2D20-3659



                       September 24, 2021

Appeal from the Circuit Court for Sarasota County; Charles E.
Roberts, Judge.

Howard L. Dimmig, II, Public Defender, and Kevin Briggs, Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General, Tallahassee, for Appellee.


PER CURIAM.

     Affirmed.

VILLANTI, BLACK, and STARGEL, JJ., Concur.
Opinion subject to revision prior to official publication.




                                   2